Holmes, J.
This is an action by a seaman for wages. One defence is a release under U. S. Rev. Sts. § 4552. Rosenberg v. Doe, 146 Mass. 191. When the plaintiff signed the release the master was absent; the plaintiff manifestly could not speak or read English well enough to understand the nature of the instrument; the jury might have found that the commissioner knew that he could not; the commissioner did not read or explain the release to him, but, according to the plaintiff’s evidence, told him to sign, and that he could go to the master afterwards. This last evidence was contradicted, but the jury might have believed it. If they did believe it, they were warranted in finding that, under the known circumstances, the *562statements of the commissioner were not merely a suggestion that the plaintiff might appeal to the consideration of the master, or a representation of the legal effect of what was known to be a statutory release, but amounted to a representation that the unknown contents of an instrument of unknown nature were such as to leave recourse against the master open. See Burns v. Lane, 138 Mass. 350, 354; West Bridgewater v. Wareham, 138 Mass. 305, 306. We do not say that this seems to us the most reasonable view of the evidence, but it was a possible one, and it was-for the jury to say whether they would adopt it.
The presumption that the plaintiff knew the law is not a presumption that he knew that this instrument was the statutory release. Exceptions overruled.